  8:20-cv-00087-BCB-MDN Doc # 24 Filed: 09/11/20 Page 1 of 2 - Page ID # 124




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JAMES WIDTFELDT,

                        Plaintiff,
                                                                       8:20-CV-87
        vs.

CONNIE KROTTER, Holt County Clerk;                                       ORDER
COUNCIL FOR DISCIPLINE, NSBA; and
SUCCESSORS, US DEMOCRAT PARTY,

                        Defendants.


       This matter comes before the Court on its own motion regarding Plaintiff’s, James

Widtfeldt’s, failure to prosecute. On August 25, 2020, the Court issued a Memorandum and Order

dismissing several defendants as parties to this action and ordering Widtfeldt to show cause for his

failure to serve other defendants. See Filing 23. The Court ordered Widtfeldt to “show cause on or

before September 8, 2020, why the remainder of this case against Connie Krotter, the NSBA, and

U.S. Democrat Party should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m)

for want of prosecution or otherwise face dismissal without further notice.” Filing 23 at 10.

       Widtfeldt has not shown cause why the remainder of this action should not be dismissed

for want of prosecution pursuant Federal Rule of Civil Procedure 4(m), and he has thereby failed

to comply with the Court’s order. Accordingly, the Court dismisses the remainder of this action

for want of prosecution.

IT IS ORDERED:

   1. This action is dismissed pursuant to Federal Rule of Civil Procedure 4(m) for want of

       prosecution; and

   2. A separate judgment will be entered.




                                                 1
8:20-cv-00087-BCB-MDN Doc # 24 Filed: 09/11/20 Page 2 of 2 - Page ID # 125




   Dated this 11th day of September, 2020.

                                                 BY THE COURT:


                                                 ___________________________
                                                 Brian C. Buescher
                                                 United States District Judge




                                             2
